Paneltech International, L.L.C.


Promissory Note




December 18,
2009                                                                                                                     $206,347.20
 
Paneltech International, L.L.C., a Washington limited liability company
(together with its successors and assigns, the “Issuer”), for value received,
hereby promises to pay to the order of the L.D. Nott Company, a Washington
corporation having an address of 114 First Avenue, Aberdeen, WA  98520 (together
with its successors, transferees and assigns, the “Noteholder”) the principal
sum of Two Hundred Six Thousand Three Hundred Forty-Seven Dollars and Twenty
Cents ($206,347.20) (the “Note Amount”), together with any applicable interest
thereon as provided in this promissory note (this “Note”).
 
1.  Interest.  Beginning on March 23, 2010, the outstanding Note Amount on this
Note shall bear non-compounded simple interest at a rate equal to twelve percent
(12%) per annum (“Interest”).  On March 23, 2010 and on the same date every
month for the next eleven months immediately thereafter, or until any
outstanding Note Amount together with accrued but unpaid Interest has been paid
in full, the Issuer shall pay to Noteholder, together with any accrued but
unpaid Interest, an amount equal to one-twelfth (1/12th) of the unpaid Note
Amount on March 23, 2010, plus accrued but unpaid Interest. 
 
2.  Distribution.  This Note is being issued in consideration of certain
membership distributions that were owed by the Issuer to the Noteholder.
 
3.  Prepayment.  The Issuer may at its option, at any time or from time to time,
prepay this Note (and accrued Interest), in whole or in part, without premium or
penalty. Any such optional prepayment shall be applied to reduce the unpaid Note
Amount monthly installments, in direct order of maturity.
 
4.  Issuer Register.  The Issuer shall keep a register at its principal place of
business (the “Register”) in which it shall enter the Noteholder’s name and
address as set forth above. For the purpose of paying principal and any interest
on this Note, the Issuer shall be entitled to rely on the name and address in
the Register.
 
5.  Transfer.  This Note is neither assignable nor transferable by the
Noteholder without the Issuer’s prior written consent.
 
6.  No Waiver.  No failure by the Noteholder to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.
 
7.  Acceleration.  In case one or more of the following events (“Events of
Default”) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body) shall have occurred and be continuing:
 
(a)  failure by the Issuer to pay all or any part of the Note Amount within ten
(10) business days after the same shall become due and payable; or
 
(b)  failure by the Issuer to pay all or any part of the interest on this Note
within ten (10) business days after the same shall become due and payable; or
 
(c)  the Issuer becomes the subject of any voluntary bankruptcy, insolvency or
similar proceeding, or any involuntary bankruptcy, insolvency or similar
proceeding not stayed or dismissed within sixty (60) days of filing,


1

--------------------------------------------------------------------------------


then:  (i) except in the case of an Event of Default specified in Section 7(c)
hereof, the Noteholder, by notice in writing to the Issuer, may declare the
aggregate Note Amount to be due and payable immediately, and upon any such
declaration the same shall become immediately due and payable and (ii) if an
Event of Default specified in Section 7(c) occurs, the Note Amount shall become
and be immediately due and payable without any declaration or other act on the
part of the Noteholder.
 
8.  No Action.  The Issuer shall not by any action, including, without
limitation, amending its certificate of formation through any reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, winding up, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, but will at all times in good faith assist in the carrying out of
all such terms and in the taking of all such actions as may be reasonably
necessary or appropriate to protect the rights of the Noteholder against
impairment.
 
9.  Costs; Expenses.  Should the Noteholder initiate an action to enforce the
provisions of this Note, then the prevailing party in such action, as determined
by the court, agency, tribunal or other body with jurisdiction over the action,
shall be reimbursed its reasonable fees and out-of-pocket expenses of counsel in
connection with such action.
 
10.  Amendment.  This Note may only be amended by a written instrument or
instruments executed by both the Issuer and the Noteholder.
 
11.  Waivers.  The Issuer hereby waives any requirements of demand, presentment
for payment, notice of dishonor, notice of protest and protest.
 
12.  Governing Law; Forum.  This agreement shall be governed by, and construed
and interpreted in accordance with, the laws of the state of New York without
reference to the choice of laws provisions thereof.  Any action, suit or
proceeding initiated by any party hereto against any other party hereto under or
in connection with this Note shall be brought in any state or federal court in
the State of New York. Each party hereto submits itself to the exclusive
jurisdiction of any such court, waives any claims of forum non conveniens and
agrees that service of process may be effected on it by the means by which
notices are to be given pursuant to this Note.
 
13.  Notices.  All notices (including other communications required or
permitted) under this Note must be in writing and must be delivered (a) in
person, (b) by registered or certified mail, postage prepaid, return receipt
requested, (c) by a generally recognized courier or messenger service that
provides written acknowledgment of receipt by the addressee or (d) by facsimile
or other generally accepted means of electronic transmission with a verification
of delivery.  Notices are deemed delivered when actually delivered to the
address for notices.  Notices to the Noteholder must be given to its last known
address appearing on the Register and notices to the Issuer must be given at its
principal place of business. Any party may furnish, from time to time, other
addresses for notices to it.
 
[Signature Page Follows]

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Issuer has caused this Note to be executed by its officer
thereunto duly authorized as of the date first above written.





 
PANELTECH INTERNATIONAL, L.L.C.
         
By:
/s/  Leroy Nott      
Name:
Leroy Nott
     
Title:
President
 




 
3

--------------------------------------------------------------------------------

 
